DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
Claims 1, 5, 7, 21, and 28 have been amended. Claims 1-9 and 11-29 are pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/5/2017. It is noted, however, that applicant has not filed a certified copy of the CN201710312415 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 2/16/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but Foreign Patent Document Citation numbers 1, 3-4, 7, 9, 
The information disclosure statement filed 2/16/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Non-Patent Literature citation numbers 22 and 23 (as appearing on the 2/16/2021 IDS) were not found. The IDS has been placed in the application file, but citations 22 and 23 referred to therein have not been considered.
Response to Arguments/Amendments
The 2/16/2021 amendment has obviated the prior rejection under 35 USC § 112, which is withdrawn accordingly.
Applicant’s arguments, see p. 18, filed 2/16/2021, with respect to the rejections of claims 1 and 21 over the cited art of record have been fully considered and are persuasive.  The rejections of claims 1-9 and 21-29 have been withdrawn. 
Allowable Subject Matter
Claims 1-9 and 11-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
As noted above, Applicant’s arguments are persuasive.
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations. 
the power conversion circuit is configured to convert input data and/or output data of the neural network computation into power data, wherein the power data includes power neuron data and power weight data, wherein the power weight data includes a sign bit that indicates a sign of the power weight data and a power bit that indicates power-bit data of the power weight data, and wherein the power neuron data includes a sign bit that indicates a sign of the power neuron data and a power bit that indicates power-bit data of the power neuron data; and … wherein the encoding table includes the power-bit data and exponential values, and wherein the encoding table is used to acquire a corresponding exponential value of each power-bit data according to the power-bit data of the power neuron data and the power weight data, wherein the computation circuit is further configured to: perform an XOR operation between the sign bit of the power weight data and the sign bit of the power neuron data, and add the exponential value corresponding to the power-bit data of the power weight data and the exponential value corresponding to the power-bit of the power neuron data.
 These limitations are essentially present in each of independent claims 1 and 21.  The distinctions provided by the independent claims apply equally to all dependent claims.  Thus all pending claims 1-9 and 11-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/Primary Examiner, Art Unit 2121